This appeal having been heard upon the record, briefs and argument of counsel for the respective parties,
And the Court being of the view that the opinion of the Attorney General of Ohio construing the statute herein involved, is not controlling in the decision of this case within the meaning of the rule announced in Erie Railroad Co v Tomkins, 304 U. S. 64; In re Avery, 114 Fed (2) 768, 770, C. A. 6th; In re Zaeppel & Russell, Inc., 49 Fed. Supp. 709, 710, affirmed 135 Fed. (2) 215, C. A. 6th; Leddy v. Cornell. 52 Col. 189, 120 Pac. 153; Follmer v. State, 94 Neb. 217, 142 N. W. 908; Jones v. Williams, 121 Tex. 94, 45 S. W. (2d) 130;
And that the construction and application of the statute to the facts of this case, as made by the District Judge, is not erroneous;
IT IS ORDERED that the judgment of the District Court be affirmed on the grounds and for the reasons stated in the opinion of the District Judge.
APPROVED FOR ENTRY: